Case 2:21-cv-00027-JPH-DLP Document 6 Filed 01/28/21 Page 1 of 4 PageID #: 22




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

BRAIDAN C. COY,                                 )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )    No. 2:21-cv-00027-JPH-DLP
                                                )
RAYMOND T. LOWE,                                )
STATE OF INDIANA,                               )
                                                )
                           Defendants.          )

     ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA
     PAUPERIS, SCREENING COMPLAINT, AND DIRECTING FURTHER
                         PROCEEDINGS

      Plaintiff Braidan Coy is a prisoner at Wabash Valley Correctional Facility.

See dkt. 1. Mr. Coy filed this 42 U.S.C. § 1983 action against his defense

attorney, Raymond T. Lowe, and the State of Indiana. See id. He has also filed

a motion for leave to proceed in forma pauperis. Dkt. [2].

                                           I.

                      Motion to proceed in forma pauperis

      Mr. Coy's motion to proceed in forma pauperis, dkt. [2], is GRANTED to

the extent that he is assessed an initial partial filing fee of $9.63. See 28

U.S.C. § 1915(b)(1). He shall have through March 1, 2021 to pay this initial

partial filing fee to the clerk of the district court.

      Mr. Coy is informed that after the initial partial filing fee is paid, he will

be obligated to make monthly payments of 20 percent of the preceding month’s

income each month that the amount in his account exceeds $10.00, until the

full filing fee of $350.00 is paid. 28 U.S.C. § 1915(b)(2). After the initial partial
                                           1
Case 2:21-cv-00027-JPH-DLP Document 6 Filed 01/28/21 Page 2 of 4 PageID #: 23




filing fee is received, a collection order will be issued to Mr. Coy and to his

custodian.

                                         II.

                            Screening the complaint

   A. Screening standard

      Because Mr. Coy is a prisoner as defined by 28 U.S.C. § 1915A(c), the

Court must screen his complaint under 28 U.S.C. § 1915A(b). Under this

statute, the Court must dismiss a complaint or any claim within a complaint

which "(1) is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief." 28 U.S.C. § 1915A(b). In determining whether the complaint

states a claim, the Court applies the same standard as when addressing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v.

Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

      [the] complaint must contain sufficient factual matter, accepted as
      true, to state a claim for relief that is plausible on its face. A claim
      has facial plausibility when the plaintiff pleads factual content that
      allows the court to draw the reasonable inference that the
      defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).




                                         2
Case 2:21-cv-00027-JPH-DLP Document 6 Filed 01/28/21 Page 3 of 4 PageID #: 24




   B. The complaint

      The complaint names two defendants: (1) Raymond T. Lowe; and (2) the

State of Indiana. See dkt. 1 at 1. Mr. Coy seeks monetary damages and "to

ask that Mr. Lowe be more effective in representing future clients." Dkt. 1 at 5.

      The complaint alleges that Mr. Lowe, Mr. Coy's state-appointed attorney

during the appeals process, filed a direct appeal without his knowledge or

consent. Id. at 3. Mr. Coy asserts that this violated his Sixth Amendment right

to effective assistance of counsel. Id. at 4. The complaint also alleges that Mr.

Coy has "complained several times about Mr. Lowe not being in contact with

[him]" and that Mr. Coy has attempted to contact Mr. Lowe "on multiple

different occasions, the effect being moot." Id.

   C. Discussions of claims

      "To state a claim under § 1983, a plaintiff must allege a violation of a

right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under

color of state law." L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th

Cir. 2017) (internal quotation omitted).

      Mr. Coy's claims against Mr. Lowe are barred because Mr. Lowe was not

acting under color of state law. "[A] public defender does not act under color of

state law when performing a lawyer's traditional functions as counsel to a

defendant in a criminal proceeding." Polk County v. Dodson, 454 U.S. 312, 324

(1981). Therefore, the claim against Mr. Lowe must be dismissed.




                                           3
Case 2:21-cv-00027-JPH-DLP Document 6 Filed 01/28/21 Page 4 of 4 PageID #: 25




      The claim against the State of Indiana also must be dismissed. The

definition of a "person" for purposes of § 1983 does not include states or their

agencies. Will v. Mich. Dep't of State Police, 491 U.S. 58, 63 (1989).

   D. Further proceedings

      Mr. Coy SHALL HAVE through March 1, 2021, in which to show cause

why Judgment consistent with this Entry should not issue. If he does not do

so, the Court will dismiss this case without further notice.

      The clerk shall include a copy of the docket with Mr. Coy's copy of this

Order.

SO ORDERED.

Date: 1/28/2021




Distribution:

BRAIDAN C. COY
278668
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

U.S. DISTRICT COURT FINANCE OFFICE




                                         4
